EXHIBIT 10.1

 

News Release

 

ITC Judge Rules in Favor of GSI Technology, Inc. in ITC Litigation with Cypress
Semiconductor

 

SUNNYVALE, Calif.—(BUSINESS WIRE)—Oct. 25, 2012— GSI Technology, Inc. (Nasdaq:
GSIT) today reported that Chief Administrative Law Judge Charles E. Bullock
issued his initial determination in the patent litigation between GSI and
Cypress Semiconductor Corp. pending before the International Trade Commission
(the “ITC”).

 

The ITC investigation was instituted in July 2011 in response to a complaint
filed by Cypress. Cypress’ complaint alleged that GSI products, including its
SigmaDDR and SigmaQuad families of static random access memory (“SRAM”)
products, infringe four Cypress patents and sought an order excluding the
allegedly infringing SRAMs, and products containing them, from entry into the
United States and permanent orders directing GSI and other respondents (a
customer and a distributor) to cease and desist from selling these products in
the United States. An evidentiary hearing before Judge Bullock took place in
March 2012.

 

In his initial determination, issued on October 25, 2012, Judge Bullock held
that the importation of GSI’s SRAM products, and products containing them, and
the sale within the United States of such products, have not violated applicable
federal law with respect to any of the four patents that Cypress had alleged
were infringed. Detailed findings in support of Judge Bullock’s determination
have not yet been released.

 

Either party may request a review of the initial determination by the full
Commission. Requests for Commission review must be submitted in early
November 2012. The target date for concluding the ITC investigation is
February 25, 2013.

 

Lee-Lean Shu, GSI’s President and Chief Executive Officer, commented that “We
are, of course, pleased with this complete victory. The judge confirmed what we
have been saying for over a year — that GSI has not infringed any valid Cypress
patents. The victory is particularly satisfying in light of the repeated
misleading and defamatory statements made by Cypress management in an attempt to
intimidate our customers and other prospective purchasers of GSI’s products. We
look forward to resuming competition with Cypress on the basis of the
technological superiority of our products.” On a related matter, Shu noted that
“We continue to vigorously pursue our antitrust case against Cypress that is
pending in the U.S. District Court for the Northern District of California.”

 

About GSI Technology

 

Founded in 1995, GSI Technology, lne. is a leading provider of high-performance
SRAM products primarily incorporated in networking and telecommunications
equipment. Headquartered in Sunnyvale, California, GSI Technology is ISO 9001
certified and has worldwide factory and sales locations. For more information,
please visit www.gsitechnology.com.

 

1

--------------------------------------------------------------------------------


 

Source: GSI Technology, Inc.

 

GSI Technology, Inc.

Douglas M. Schirle

Chief Financial Officer

408-331-9802

or

Silverman Heller Associates

Philip Bourdillon/Gene Heller

310-208-2550

 

2

--------------------------------------------------------------------------------